The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 27, 2015

                                       No. 04-15-00596-CR

                                     Isidro Espinosa SOLIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2691
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
         Appellant’s motion for extension of time to file a notice of appeal is granted. This appeal
is retained on the docket of the court. We order the reporter’s record due November 12, 2015.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court